IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-11-00007-CV
 
In
re Todd Warren Altschul
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
Todd Warren Altschul’s petition for writ
of mandamus was filed in January of 2011.  In the petition, Altschul complained
that the trial court had not timely ruled on Altschul’s pending petition for
writ of injunction.  Altschul now requests that his petition for writ of
mandamus be dismissed because the trial court has recently ruled on Altschul’s
petition for writ of injunction.  
            This appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
            Absent a specific exemption,
the Clerk of the Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (West 2005); and § 51.208 (West
Supp. 2010).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of
the fees from the accounts receivable of the Court in no way eliminates or
reduces the fees owed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed April 6, 2011
[OT06]